                                                                      Case 2:19-cv-00985-APG-DJA Document 85 Filed 08/18/20 Page 1 of 2



                                                                  1   REID RUBINSTEIN & BOGATZ
                                                                      I. SCOTT BOGATZ, ESQ.
                                                                  2   Nevada Bar No. 3367
                                                                      KERRY E. KLEIMAN, ESQ.
                                                                  3   Nevada Bar No. 14071
                                                                      300 South 4th Street, Suite 830
                                                                  4   Las Vegas, Nevada 89101
                                                                      Telephone: (702) 776-7000
                                                                  5   Facsimile: (702) 776-7900
                                                                      sbogatz@rrblf.com
                                                                  6   kkleiman@rrblf.com
                                                                      Attorneys for Defendant
                                                                  7
                                                                                                  UNITED STATES DISTRICT COURT
                                                                  8
                                                                                                           DISTRICT OF NEVADA
                                                                  9

                                                                 10
                                                                      BRIAN BORENSTEIN,                                     Case No.: 2:19-cv-00985-APG-DJA
                                                                 11
REID RUBINSTEIN & BOGATZ




                                                                                             Plaintiff,                       STIPULATION AND [PROPOSED]
                                                                 12          v.                                                ORDER TO EXTEND TIME FOR
                                                                                                                             DEFENDANT CARLY SCHOLTEN TO
                           (702) 776-7000 FAX: (702) 776-7900




                                                                 13   THE ANIMAL FOUNDATION, et al.,                          RESPOND TO PLAINTIFF’S FIRST
                               300 South 4th Street, Suite 830
                                 Las Vegas, Nevada 89101




                                                                                                                             AMENDED COMPLAINT [ECF NO. 41]
                                                                 14                          Defendants.                            [FIRST REQUEST]
                                                                 15

                                                                 16          IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff, BRIAN
                                                                 17   BORENSTEIN, and Defendant, CARLY SCHOLTEN, by and through their undersigned counsel,
                                                                 18   that Defendant Ms. Scholten may have additional time within which to answer or otherwise
                                                                 19   respond to Plaintiff’s First Amended Complaint [ECF No. 41]. Ms. Scholten waived service on
                                                                 20   June 17, 2020 [see ECF No. 71-5].
                                                                 21          Therefore, the parties agree that the last day for TAF to answer or otherwise respond to
                                                                 22   Plaintiff’s First Amended Complaint is extended from Monday, August 17, 2020 to Thursday,
                                                                 23   August 27, 2020.
                                                                 24          This request is made in good faith and not for the purpose of undue delay. This document
                                                                 25   is being electronically filed through the Court’s CM/ECF System. Accordingly, counsel for
                                                                 26   Defendants hereby attests that (1) the content of this document is acceptable to all persons required
                                                                 27   to sign the document; (2) Plaintiff’s counsel has concurred with the filing of this document and
                                                                 28   has authorized defense counsel to affix her electronic signature hereto; and (3) a record supporting
                                                                                                                  Page 1 of 2
                                                                      Case 2:19-cv-00985-APG-DJA Document 85 Filed 08/18/20 Page 2 of 2



                                                                  1   this concurrence could be made available if so ordered by this Court.

                                                                  2          Dated this 17th day of August, 2020.

                                                                  3

                                                                  4   Respectfully submitted,
                                                                  5

                                                                  6    REID RUBINSTEIN & BOGATZ                      THE PALMER LAW FIRM, P.C.
                                                                  7

                                                                  8    By:    /s/ Kerry E. Kleiman, Esq.              By:   /s/ Robert S. Melcic, Esq.
                                                                          I. Scott Bogatz, Esq. (3367)                   Raelene K. Palmer, Esq. (8602)
                                                                  9       Kerry E. Kleiman, Esq. (14071)                 5550 Painted Mirage Road, Suite 320
                                                                          REID RUBINSTEIN & BOGATZ                       Las Vegas, Nevada 89149
                                                                 10       300 South Fourth Street, Suite 830
                                                                          Las Vegas, Nevada 89101                        Robert S. Melcic, Esq. (14923)
                                                                 11       Attorneys for Defendant                        4930 Mar Vista Way
REID RUBINSTEIN & BOGATZ




                                                                          American Express National Bank                 Las Vegas, NV 89121
                                                                 12                                                      Attorneys for Plaintiff
                           (702) 776-7000 FAX: (702) 776-7900




                                                                 13
                               300 South 4th Street, Suite 830
                                 Las Vegas, Nevada 89101




                                                                 14

                                                                 15

                                                                 16                                               ORDER

                                                                 17          IT IS SO ORDERED.

                                                                 18
                                                                                          18th
                                                                             DATED this ___________          August
                                                                                                    day of _________________, 2020.
                                                                 19
                                                                 20

                                                                 21
                                                                                                                    ____________________________________
                                                                 22                                                 ____________________________________
                                                                                                                    UNITED STATES DISTRICT JUDGE
                                                                                                                    UNITED
                                                                                                                    UNITED STATES   MAGISTRATEJUDGE
                                                                                                                            STATES MAGISTRATE     JUDGE
                                                                 23

                                                                 24

                                                                 25

                                                                 26
                                                                 27

                                                                 28
                                                                                                                 Page 2 of 2
